PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/519,799
Filing Date: 25 Sep 2012
Appellant(s): Peled et. al.



__________________
Matthew Pavao
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/18/2022.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(A): Claims 1, 20-21, and 88-89 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunne et al (2001, J. Immunol., 167: 3129-3138) in view of Robertson et al (2000, Cellular Immunology,199: 8 –14), Hellstrand et al (US PGPUB 20060079510), Rankin et al (1989, JCB, 264(8):4312-4317; of record in IDS filed 12/5/2017), and Bredesen (2001, U.S. Patent 6,231,852). 
(B): Claims 2 and 14 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunne et al (2001, J. Immunol., 167: 3129-3138) in view of Robertson et al (2000, Cellular Immunology,199: 8 –14), Hellstrand et al (US PGPUB 20060079510), Rankin et al (1989, JCB, 264(8):4312-4317), and Bredesen (2001, U.S. Patent 6,231,852) as applied to claims 1, 20-21, and 88-89 above, and further in view of Klingemann et al (2004, Cytotherapy 6(1):15-22).
(2) Response to Argument
Appellant alleges that there is no reasonable expectation of success to combine Dunne with Robertson because (1) Robertson teaches that culture with either IL-2 or IL-15 alone results in poor proliferation of CD56dim NK cells, and (2) because Robertson teaches using Exodus chemokines on NK cells to increase proliferation of NK cells, citing to the Miller declaration. Appellant concludes that the combination of Dunne and Robertson would not provide motivation to utilize either IL-2 or IL-15 combined with a PARP inhibitor such as nicotinamide. 
As an initial matter, it is noted that the claimed method is not directed to proliferation of CD56dim NK cells only, but to proliferation of any NK cells, including the CD56bright NK cells also discussed in Robertson and the CD56+ NK cells discussed in Dunne. It should be noted that Robertson teaches CD56bright NK cells “proliferate vigorously in response to IL-2 alone” (see Robertson at pg. 9 col. 1). Importantly, the rejection is based on the primary reference Dunne’s explicit teaching that both IL-2 and IL-15 promote survival and proliferation of lymphocytes (NK cells) ex-vivo (see Dunne at pg. 3129 col. 2), and Dunne’s examples showing that treatment with either IL-2 or IL-15 increased proliferation of NK cells after 7 days (see Dunne Figure 1B). Again, this teaching of Dunne is supported by Robertson as Robertson states “NK cells constitutively express β γ common chains of the IL-2 and IL-15 receptors and can proliferate in response to high concentrations of exogenous IL-2 or IL-15” (see Robertson at pg. 8 col. 2). Therefore there is motivation and a reasonable expectation of success to use IL-2 and/or IL-15 treatment to increase the proliferation of NK cells. Regarding appellant’s second point that Robertson highlights the usefulness of other Exodus chemokines in proliferating specific subsets of NK cells (CD56dim NK cells), contrary to appellant’s assertion, this does not mean it is only obvious to use these Exodus chemokines and not other treatments that increase NK cell numbers. Robertson only teaches the usefulness of these Exodus chemokines when combined with IL-2, and only to proliferate the subset of NK cells that are CD56dim NK cells. The rejection above is over culture and proliferation of all fractions of NK cells, and both Dunne and Robertson establish the usefulness of IL-2 and IL-15 for NK cell proliferation. Regarding the obviousness to include a PARP inhibitor such as nicotinamide, this is obvious over the teachings of the other secondary references, which is discussed in more detail in response to appellants specific arguments below.  
Appellant alleges that Hellstrand teaches only teaches PARP inhibitors are useful to reduce apoptosis in NK cells in the presence of monocytes and macrophages (citing to paragraph [0029] of Hellstrand) and that Hellstrand is only concerned with in vivo methods of protecting against reactive oxygen metabolites not ex vivo expansion of NK cells. First, it is noted that reducing apoptosis, which is cell death, results in greater numbers of living cells. The rejection is not over the use of a PARP inhibitor to stimulate proliferation, but to use a PARP inhibitor to increase and maintain live cell numbers by reducing cell death. It is further worth noting that Hellstrand does also state that PARP inhibitors can also increase in lymphocyte proliferation (see Hellstrand at paragraph [0050]). Second, appellant’s assertion that Hellstrand only teaches PARP inhibitors are useful in vivo where there are monocytes and macrophages is incorrect. As an initial matter, it is noted the claimed method does not exclude monocytes or macrophages from being present. Hellstrand specifically teaches (1) that PARP triggers cell death in response to DNA damage (see Hellstrand at paragraph [0045]), (2) that reactive oxygen metabolites which cause DNA damage are a problem both in vitro and in vivo, (3) that inhibitors of PARP act to reduce the incidence of lymphocyte, and specifically NK cell, apoptosis (see Hellstrand at paragraphs [0048] and [0053]), and (4) that the cells can be treated with the inhibitor in vivo or in vitro to reduce cell death (see Hellstrand at paragraph [0059]). Therefore Hellstand specifically outlines the mechanism causing cell death tied to PARP is an intracellular pathway, and not a extracellular pathway linked to any other cells. Hellstrand does not teach that treating NK cells with an inhibitor to block the intracellular activity of PARP is in any way dependent on there being other cells present, but rather that blocking this intracellular pathway within the NK cells is what results in reduced cell death. Furthermore, as highlighted above, Hellstrand specifically teaches that the cells can be treated with a PARP inhibitor in vitro (in culture) in methods of reducing cell death. Therefore this argument is not persuasive. 
Appellant highlights that Bredesen only suggests treating noncycling lymphocytes with nicotinamide to prevent apoptosis, not proliferating lymphocytes. Appellant continues by highlighting that Bredesen teaches that nicotinamide did not prevent apoptosis in immortalized neuronal cells, and Bredesen’s conclusion “suggesting a different underlying mechanism between the two cell types”. Appellent also notes that they are no longer citing to their Carson reference, but only the teachings of Bredesen. Nowhere is it asserted that neurons, or immortalized neurons, are the same as lymphocytes. Indeed, even Bredesen’s statement highlighted by the appellant states that the mechanisms in these two different cell types are different. Therefore there is no reason to conclude that the results observed in neurons are more relevant to NK cells than the results observed in lymphocytes since NK cells are lymphocytes. It is further noted that nowhere does Bredesen teach that nicotinamide would not prevent apoptosis cycling (proliferating) lymphocytes. Furthermore, the Rankin reference teaches nicotinamide is an inhibitor of PARP, and Hellstrand teaches inhibition of PARP to prevent apoptosis in NK cells in vitro culture systems. It is also noted that in the background section of Hellstrand, Hellstrand establishes that immune cells, lymphocytes, do proliferate (see Hallstrand at paragraphs [0007] and [0016]), and Hellstrand further teaches that  PARP inhibitors can also increase in lymphocyte proliferation (see Hellstrand at paragraph [0050]). Therefore there is no evidence of record to suggest that the PARP inhibitor nicotinamide would not be effective in cycling, in other words proliferating, lymphocytes. 
Appellant alleges that because the rejection did not only rely on the teachings of Bredesen, but also included Hellstrand and Rankin, that this is evince that the Bredesen reference is not sufficient for showing that a treatment of 1-5 mM nicotinamide would be effective in proliferating lymphocytes. However, the fact that extra references were cited in the rejection to provide further evidence on the known use of PARP inhibitors in preventing cell death in lymphocytes, and to establish that nicotinamide is a PARP inhibitor does not diminish the teachings of Bredesen. The additional references were cited to make it clear that the mechanism by which nicotinamide prevents cell death is known, and that blocking this known pathway is known to be effective in preventing cell death in NK cells specifically. Therefore these secondary references only support the teachings of Bredesen. 
Appellant again summarizes portions of Hellstrand and reiterates their position that Hellstrand is not relevant to proliferating NK cells, nor to in vitro culture. However, as discussed above Hellstrand does also state that PARP inhibitors can also increase in lymphocyte proliferation, and Hellstrand specifically teaches that the cells can be treated in vitro. Appellant continues by outlining that Hellstrand teaches 20 different PARP inhibitors and none of them are nicotinamide. Appellant concludes that there is no motivation to select Rankin’s nicotinamide as the PARP inhibitor. However, since the art specifically teaches that PARP inhibitors are effective in preventing cell death, it is equally obvious to select any known PARP inhibitor. Additionally, the Bredesen reference specifically teaches that lymphocytes in culture can be treated with nicotinamide, and therefore provides additional motivation. 
Appellant alleges that the limitation wherein the method results in at least 40x expansion of proliferating NK cells was not addressed. However, the rejection of record explains that the limitation wherein the “culturing results in at least 40x expansion of proliferating NK cells” is interpreted as a result of the active steps in the method as it does not introduce any additional active steps of measuring or comparing levels of proliferation. Since all of the active steps of the method are obvious over the cited references, this passive result of the claimed method is also obvious over the cited references. Importantly, it is noted that both the primary reference Dunne and the secondary reference Robertson both teach that IL-2 and IL-15 increase proliferation of NK cells. This teaching combined with the teachings of Hellstrand and Rankin that nicotinamide can protect NK cells from cell death, preventing cell death inherently means more living cells, would lead to the expectation that nicotinamide with IL-2 and IL-15 would result in higher numbers of NK cells.
Appellant alleges that the specification shows an unexpected result that the claimed features of the method result in high levels of proliferation of NK cells, citing to statements in the Miller declaration at paragraph 11. It should be noted that the only figure in the specification shows that the level of proliferation is increased, Figure 10. Appellant alleges that neither Dunne nor Robertson alone teach the same levels of proliferation as claimed as they only observed 2 to 4 times proliferation. As an initial matter, it is again noted that the claimed method is obvious over the combination of references, and each of the claimed culture components are individual taught to increase the number of NK cells in culture. The appellant has not provided any reasons why one of ordinary skill in the art would not expect increased cell numbers by combining additives that are individual taught to increase cell numbers. More importantly, while the Robertson only measures proliferation after 4 to 6 days, the Dunne reference teaches culturing NK cells for 7 days, which is within the scope of claim 1. Figure 10 of the specification appears to show an overlapping level of proliferation as the level of proliferation observed by Dunne after 7 days. Both Figure 1B of Dunne and Figure 10 of the instant specification are included below. 

    PNG
    media_image2.png
    549
    721
    media_image2.png
    Greyscale
 
Figure 10 of the as filed specifiation showing little proliferation after 7 days.

    PNG
    media_image3.png
    160
    296
    media_image3.png
    Greyscale

Figure 1B of Dunne showing the level of NK cell proliferation after 7 days is similar to the appellant’s data in the specification.  
It is also worth noting that Figure 10 of the specification does not show any difference in the number of NK cells cultured with or without nicotinamide after 7 days. Importantly, the rejection is not over Dunne’s culturing method alone, but Dunne’s culturing method in view of the secondary references which render it obvious to combine factors that are known to increase NK cell numbers in culture by both stimulating proliferation and by preventing cell death. Therefore appellant has not shown any difference 7 days of culture, which is within the scope of claim 1, between the claimed method and the closed prior art. Since the art predicts that each of the culture additives would increase NK cell numbers, and since the only available data point showing proliferation in the prior art shows an overlapping level of proliferation as observed by the appellant, this argument is not persuasive.
Appellant alleges Klingemann does not remedy the alleged deficiencies in the other references as Klingemann alone does not teach all of the claimed limitations. However, as stated above the claimed method is obvious over the combination of references not over any one reference. Therefore this argument is not persuasive. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        
Conferees:
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653        
                                                                                                                                                                                                /RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013. mava